SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

424
CA 14-01673
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ANTHONY CATAFFO,
CLAIMANT-APPELLANT,

                      V                                             ORDER

GRAND ISLAND CENTRAL SCHOOL DISTRICT,
RESPONDENT-RESPONDENT.


HOGAN WILLIG, PLLC, AMHERST (ALLISON M. BOZINSKI OF COUNSEL), FOR
CLAIMANT-APPELLANT.

BAXTER SMITH & SHAPIRO, P.C., WEST SENECA (LOUIS B. DINGELDEY, JR., OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered December 6, 2013. The order denied the motion of
claimant for leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court